NEWS RELEASE For Immediate Release Contact: Investor Relations (206) 298-2909 EMERITUS ANNOUNCES LEASE ACQUISITION OF EIGHT SENIOR LIVING COMMUNITIES SEATTLE, WA, December 14, 2009 Emeritus Corporation (NYSE: ESC), a national provider of assisted living and Alzheimer’s care services to seniors, today announced that it has entered into an agreement with National Health Investors, Inc. (NYSE: NHI) to lease eight senior living communities.The communities, located in Arizona, South Carolina, and Tennessee, consist of approximately 258 assisted living units, 66 memory care units, and 12 independent living cottages. The lease agreement, effective January 1, 2010, has an initial term of 15 years with two available extension options of five years each.The lease also contains a purchase option exercisable beginning in year 11 and extending through the initial lease termination date. Mr.
